DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 38, 39, 41-51, and 53-55 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanon et al. (USPgPub 2008/0171079, of record) and Ariza-Heredia et al.
(Human Vaccines and Immunotherapeutics. 2015; 11 (11): 2606-2614, of record), as evidenced by the CDC Advisory Committee on Immunization Practices (ACIP), “Prevention of herpes zoster”, Morbidity and Mortality Weekly Report Recomm Rep 2008; 57:1–30.
	Hanon et al. teach a method for preventing herpes zoster (HZ) by administering one (single) dose of a composition comprising an immunogenic recombinant subunit of a Varicella Zoster Virus (VZV) gE antigen and an adjuvant, see paragraph [0111] and claims 1 and 12. The VZV gE immunogenic recombinant subunit of Hanon et al. is truncated to remove the carboxy terminal anchor region, see claim 8 and paragraphs [0040 and 0095]. These teachings meet the instant method steps and the truncated recombinant VZV gE subunit as required by instant claim 53.  The truncated recombinant VZV gE subunit of Hanon et al. is not in the form of a fusion protein, as required by instant claim 41; comprises a sequence identical to instant SEQ ID NO: 1, as required by instant claim 42, see claim 9, Figure 1, and the sequence alignment provided; and is present in an amount between 25-100 ug or 50 ug per dose, see paragraphs [007 4, 0110] as required by instant claims 43 and 44. The adjuvant of Hanon et al. comprises QS21 (saponin), 3D-MPL (TLR-4 agonist), and liposomes comprising cholesterol (sterol) and DOPC, see claims 2-5, 13 and paragraphs [0131, 0132]. QS21 is present in an amount of 50 ug per dose and 3D-MPL is present in an amount of at least 25 ug per dose, see paragraph [0131], as required by instant claims 45-47, and 49-51. The composition is administered to individuals older than 50, see claim 10, as required by instant claim 38, or 70 or older, see paragraphs [0032, 0105], as required by instant claim 39.
Hanon et al. do not teach administering the vaccines to individuals at least 30 days
prior to scheduled immunosuppressive therapy, as required by instant claims 53-55.
Ariza-Heredia et al. provide specific guidance for administration of inactivated
vaccines (encompassing subunit formulations as per Table I), that “should be given at least 2
weeks prior to the initiation of chemotherapy or other immunosuppressive therapy to maximize
the immune response”, see “Inactivated vaccines” on page 2606. The guidance provided by Ariza-Heredia et al. for administration to individuals prior to the start of immunosuppressive therapy is echoed by the CDC Advisory Committee on Immunization Practices (ACIP) “Prevention of herpes zoster”. Under “Persons Anticipating Immunosuppression” on pages 19-20 of the ACIP, it states:
Zoster vaccine should be administered at least 14 days before initiation of immunosuppressive therapy, although some experts advise waiting 1 month after zoster vaccination to begin immunosuppressive therapy if delay is possible (210).

One of ordinary skill in the art prior to the effective filing date would have been
motivated to have administered the truncated VZV gE protein and adjuvant combination of
Hanon et al. to individuals at least 30 days prior to scheduled immunosuppressive therapy, as
taught by Ariza-Heredia et al. and ACIP, to preempt varicella infection associated with a live, attenuated VZV vaccine, see second paragraph under "Varicella and zoster vaccines" on page 2609 of Ariza-Heredia et al. and to maximize the immune response prior to immunosuppressive therapy and protect imminently immunosuppressed individuals from opportunistic VZV infection, see the abstract and "General Recommendations" of Ariza-Heredia et al. and “Persons Anticipating Immunosuppression” by ACIP. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for protecting or reducing the risk of VZV infection in individuals scheduled for immunosuppressive therapy, as taught by Ariza-Heredia et al. and ACIP, upon administration of the truncated VZV gE protein and adjuvant combination of Hanon et al., because Ariza-Heredia et al. teach that older individuals maintain benefits of VZV vaccines, “even if they become immunosuppressed”, see the paragraph bridging pages 2609-2610, and Hanon et al. claim that the VZV truncated gE subunit with adjuvants is administered to immunocompromised individuals, see claim 11.
	In reply to the rejections of record, applicant submits the teachings of Vetter et al., which categorizes various forms of vaccines including inactivated vaccines and subunit vaccines. Applicant argues that a subunit vaccine is not encompassed within the statement by Ariza-Heredia et al. that “inactivated vaccines should be given at least 2 weeks prior to the initiation of chemotherapy or other immunosuppressive therapy to maximize the immune response”, see “Inactivated vaccines” on page 2606.
Applicant's arguments and a review of Ariza-Heredia et al. have been fully considered,
but are found unpersuasive since the genus of “non-replicating vaccines” in Table 1 of Ariza-Heredia et al. includes inactivated and subunit viral components since neither material is capable of replicating. Ariza-Heredia et al. specifically teach administration of inactivated vaccines (encompassing subunit formulations as per Table I), that “should be given at least 2 weeks prior to the initiation of chemotherapy or other immunosuppressive therapy to maximize the immune response”, see “Inactivated vaccines” on page 2606. This specific guidance encompasses any period of time of inactivated (subunit) administration up to "at least 2 weeks prior" to the start of
immunosuppressive therapy, as required by instant claims 53 and at least thirty days prior to the
start of immunosuppressive therapy, as required by instant claim 55 and is consistent with the CDC ACIP guidance Under “Persons Anticipating Immunosuppression” at the time prior to the instant effective filing date.  
Applicant asserts that the skilled artisan would not have had a reasonable expectation of success that a single dose of a recombinant subunit vaccine would prevent herpes zoster in a human scheduled to receive immunosuppressive therapy because the reference describes long-term efficacy of live, attenuated VZV.  Applicant maintains that Ariza-Heredia et al. teaches that subunit vaccines require 3-5 doses, but the instant claims require administration of a single dose to achieve prevention.
Applicant's arguments and a review of Ariza-Heredia et al. have been fully considered,
but are found unpersuasive. The phrase, "Usually requires" (in Table 1) of Ariza-Heredia et al.
does not teach away or discredit the explicit teaching of Hanon et al. Hanon et al. teach a method
for preventing herpes zoster (HZ) by administering one (single) dose of a composition comprising an immunogenic fragment of a Varicella Zoster Virus (VZV) gE antigen and an
adjuvant, see paragraph [0111] and claims 1 and 12.
	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hanon et al. and
Ariza-Heredia et al. and CDC Advisory Committee on Immunization Practices (ACIP), “Prevention of herpes zoster”, as applied to claims 38, 39, 41-51, and 53-55 above, and further in view of Meyer et al. (USPgPub 2016/0193324, of record).
Applicant argues that Meyer et al. does not cure the deficiencies of Hanon et al. and
Ariza-Heredia et al.  
Applicant's arguments have been fully considered, but are found unpersuasive. 
There are no deficiencies for Meyer et al. to ameliorate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648